Order entered June 7, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00978-CR

                   SANDRA KAY NORTHCUTT, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-80789-2019

                                      ORDER

      Before the Court is appellant’s June 2, 2021 third motion for an extension of

time to file her brief. We GRANT the motion and ORDER appellant’s brief due

on July 2, 2021. We caution that the failure to file a brief by that date may result in

the appeal being abated for a hearing under rule 38.8. See TEX. R. APP. P.

38.8(b)(2).


                                               /s/   DENNISE GARCIA
                                                     JUSTICE